 Case 1:19-cv-00567-CFC Document 28 Filed 10/18/19 Page 1Karen
                                                          of 2E. PageID
                                                                 Keller
                                                                        #: 862
                                                                 I.M. Pei Building
                                                                 1105 North Market Street, 12th Floor
                                                                 Wilmington, DE 19801
                                                                 (302) 298‐0702
                                                                 kkeller@shawkeller.com



                                   October 18, 2019
BY CM/ECF & HAND DELIVERY
The Honorable Colm F. Connolly
U.S. District Court for the District of Delaware
J. Caleb Boggs Federal Building
844 N. King Street
Wilmington, DE 19801

             Re:   CareDx, Inc., v. Eurofins Viracor, Inc, C.A. No. 19-1804-CFC;
                   CareDX, Inc. v. Natera, Inc., C.A. No. 19-567-CFC

Dear Judge Connolly:

       Defendant Eurofins Viracor, Inc. (“Eurofins”) submits this letter to request a
status conference in the above-referenced case No. 1804, to discuss this and
another case that Plaintiff CareDX has pending before this Court.

       In a case filed earlier this year, No. 0567, the same Plaintiff, CareDx, Inc.
(“CareDX”), sued Natera, Inc. (“Natera”), alleging infringement of the same patent
at issue in this case, U.S. Patent No. 8,703,652 (“the ’652 Patent”), as well as
asserted an additional patent against Natera. Natera moved to dismiss, inter alia,
on the ground that the ’652 patent is invalid as claiming unpatentable subject
matter under Section 101 of the Patent Act. (No. 1:19-cv-00567-CFC, D.I. 9, 10,
15, 19). That motion has been briefed and referred to Magistrate Judge Burke for
hearing on October 30, 2019. (Id., D.I. 26).

       Eurofins filed on Wednesday a motion to dismiss in No. 1804, also on the
ground that the ’652 patent is invalid as claiming unpatentable subject matter under
Section 101. We respectfully seek a status conference to discuss whether a
combined hearing would be more efficient, practical and conserve judicial
resources. We reached out to counsel for the other parties, but did not wish to
delay this advice to the Court further awaiting their positions.

      We thus respectfully request that a status conference be held to work out an
appropriate order addressing the hearing on the pending motions in both cases.
  Case
SHAW  K1:19-cv-00567-CFC
       ELLER LLP         Document 28 Filed 10/18/19 Page 2 of 2 PageID #: 863
The Honorable Colm F. Connolly
Page 2

                                          Respectfully submitted,

                                          /s/ Karen E. Keller

                                          Karen E. Keller (No. 4489)


 cc:   All counsel of record (by CM/ECF & e-mail)
       Clerk of Court (by hand delivery)
